DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 16, 2022 has been entered.
Status of Objections and Rejections
All objections and rejections from the previous office action are withdrawn in view of Applicant’s amendment.
New objections and grounds of rejection are necessitated by the amendments.
Claim Objections
Claim(s) 53-59, 60-61, and 65 is/are objected to because of the following informalities:
Claim 53, line 1: “a shared respective reference electrode” is suggested to be “a shared reference electrode”
Claim 53, lines 15-16: “as implements a single common reference electrode” is suggested to be “as a single common reference electrode”
Claim 53, line 16: “the common reference electrode” is suggested to be “the single common reference electrode”
Claim 58, line 3: “the array of sensing devices” is suggested to be “the array of the plurality of sensing devices”
Claim 54, lines 2-3: “the array of sensing devices” is suggested to be “the array of the plurality of sensing devices”
Claim 54, line 3: “the array of sensing devices” is suggested to be “the array of the plurality of sensing devices”
Claim 55, line 2: “plurality of different analytes” is suggested to be “plurality of different target analytes”
Claim 55, lines 2-3: “the array of sensing devices” is suggested to be “the array of the plurality of sensing devices”
Claim 56, lines 1-2: “the array of sensing devices” is suggested to be “the array of the plurality of sensing devices”
Claim 56, line 3: “the plurality of analytes” is suggested to be “the plurality of different target analytes”
Claim 57, line 2: “the plurality of different analytes” is suggested to be “the plurality of different target analytes”
Claim 59, lines 1-2: “the common reference electrode” is suggested to be “the single common reference electrode”
Claim 60, lines 2-3: “the working electrode and the counter electrode of the first sensing device is suggested to be “the respective working electrode and the respective counter electrode of the first sensing device”
Claim 60, lines 4-5: “the working electrode and the counter electrode of the second sensing device” is suggested to be “the respective working electrode and the respective counter electrode of the second sensing device”
Claim 61, lines 1-2: “the common reference electrode” is suggested to be “the single common reference electrode”
Claim 65, lines 2-3: “the same type of semiconducting nanostructures” is suggested to be “a same type of semiconducting nanostructure” for consistency as in claim 64
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 53-67 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 53 recites “a respective target analyte” in line 8.  It is unclear whether this respective target analyte is the same as the recited “a respective one of a plurality of different target analytes” in lines 3-4.  It is suggested to be “the respective one of the plurality of different target analytes.”
Claim 53 recites “each of the respective working electrodes” in line 12 and “each of the respective counter electrodes” in line 13.  There are insufficient antecedent bases for these limitations in the claim.  It is suggested to be “each respective working electrode” and “each respective counter electrode” in line 12 and line 13.
Claim 53 recites “the two sensing devices” in line 15.  There is insufficient antecedent basis for this limitation in the claim.  It is suggested to be “the pair of sensing devices.”
All subsequent dependent claims 54-67 are rejected for their dependencies on rejected base claim 53.
Claim 58 recites “the respective target analytes” in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.  It is suggested to be “the plurality of different target analytes.”
Subsequent dependent claims 54-57 are rejected for their dependencies on rejected base claim 58.
Claim 55 recites “a plurality of different analytes” in line 2.  It is unclear whether they are the same as those recited in claim 53.  It is suggested to be “the plurality of different target analytes.”
Subsequent dependent claims 56-57 are rejected for their dependencies on rejected base claim 55.
Claim 59 recites “the respective working electrodes” in line 2 and “the counter electrodes” in line 3.  There are insufficient antecedent bases for these limitations in the claim.  It is suggested to be “the respective working electrode” and “the respective counter electrode” in line 2 and line 3.
Claim 59 recites “the two or more of the plurality of sensing devices” in lines 2-3 and line 3.  There are insufficient antecedent bases for these limitations in the claim.  It is suggested to be “the pair of sensing devices” in both places.
Claim 60 recites “the two or more of the plurality of sensing devices” in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.  It is suggested to be “the pair of sensing devices.”
Subsequent dependent claims 61-64 are rejected for their dependencies on rejected base claim 60.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 53-58 and 60-67 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sierks (U.S. Patent Pub. 2014/0011691) in view of Jacobs (M. Jacobs, Ultra-sensitive electrical immunoassay biosensors using nanotextured zinc oxide thin films on printed circuit board platforms, Biosensors and Bioelectronics, 55, 2014, page 7-13), and further in view of Ji (CN103675075, a machine translation used for citation), and further in view of Fei (U.S. Patent Pub. 2011/0172559), and further in view of Kamath (U.S. Patent Pub. 2009/0242399), supported by Munje (R.D. Munje, Flexible nanoporous tunable electrical double layer biosensors for sweat diagnostics, Scientific Reports, 2015, 5:14586, page 1-11) as an evidence for claim 53.
Regarding claim 53, Sierks teaches an apparatus (Fig. 1A-1F; [0032] line 1: nanodevices; [0014] lines 1-2: biosensor) comprising: 
an array of a plurality of sensing devices ([0015] line 2: an array of conductive-material sensing sites) provided on a substrate ([0015] line 1: a microelectrode array base platform; [0122] line 2: a printed circuit board platform; here the PCB is deemed to be the substrate), wherein each sensing device in the array is configured to detect a respective one of a plurality of different target analytes ([0013] lines 2-4: can simultaneously determine not just levels of key protein biomarkers, but levels of specific key morphologies of each of these critical proteins; [0024] lines 1-3: a biosensor device comprising a solid substrate and immobilized thereon one or more of a C6, A4, E1, D5, 10H, 6E, D10 or BSEC1 nanobody; [0022] lines 2-3: a nanobody that detects to selected Aβ, a-syn and tau morphologies; here the proteins with specific morphologies are deemed to be different target analytes), and each sensing device in the array comprises: 
a respective working electrode (Fig. 1B; [0015] lines 3-4: a working electrode WE) with nanostructures disposed thereon (Fig. 1A-1F; [0016] lines 1-2: a nanoporous membrane overlaid on the platform; [0123] lines 1-3: a nanoporous alumina membrane is soldered onto the interdigitated electrodes generating a high density array of nanowells; thus the nanoporous membrane is disposed on the working electrode);
a capture reagent ([0016] lines 3-4: immobilized an antibody agent) coupled to the nanostructures (Fig. 9D; [0016] lines 2-4: the membrane forms nanowells wherein each nanowells comprises immobilized antibody agent) to selectively bind to a respective target analyte in a sample ([0016] lines 4-5: that specifically detects a marker of a neurodegenerative disease); and 
a respective counter electrode (Fig. 1B; [0015] line 4: a counter electrode CE).

Sierks does not explicitly disclose the nanostructures are semiconducting. 
However, Jacobs teaches depositing ZnO thin films on top of PCB substrates with patterned gold electrodes (Fig. 1A: PCB with working electrode on; Fig. 1B: ZnO sputtered sensing site on working electrode; Fig. 1D: immobilized antibody on the nanocolumnar ZnO surface; page 8, Col. 1, para. 2, lines 2-3) to replace the nanoporous alumina for detecting clinical biomarkers (page 8, Col. 1, para. 2, lines 3-5).  Resistivity of the ZnO film is a critical parameter for achieving ultra-sensitive detection of the biomolecules (page 10, Col. 1, para. 3, lines 1-2), allowing for detection of the biomarker at ultra-low concentrations (page 13, Col. 1, para. 2, lines 5-6).  As evidenced by Munje, Zinc oxide (ZnO) thin film is a biocompatible semiconductor material with tunable electrical properties (page 2, para. 3, lines 1-3).  Thus, Jacobs teaches the nanostructures of ZnO are semiconducting.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Sierks by substituting the nanoporous alumina membrane with ZnO semiconducting nanomembrane as taught by Jacobs because resistivity of the ZnO semiconducting nanomembrane achieves ultra-sensitive electrical biosensing (page 10, Col. 1, para. 3, lines 1-2), allowing for detection of the biomarker at ultra-low concentrations (page 13, Col. 1, para. 2, lines 1-2, 5-6).

Sierks does not explicitly disclose wherein a pair of sensing devices in the plurality of sensing devices comprises a shared respective reference electrode, and the shared reference electrode is a single reference electrode shared between the two sensing devices as implements a single common reference electrode for the pair of sensing devices, wherein the common reference electrode is proximate to and located between the two respective working electrodes of the pair of sensing devices and between the two respective counter electrodes of the pair of sensing devices.
However, Ji teaches a microelectrode chip-based organic phosphorus sensor having a three-electrode system (Fig. 2; page 5, Drawing 2 title).  The three-electrode system includes: a working electrode WE, a counter electrode CE, and a reference electrode RE (Fig. 2: WE1, CE2, RE3; page 6, para. 7, lines 9-12).  Thus, Ji teaches a pair of sensing devices (Fig. 2: the top two sensing devices on both left and right sides) in the plurality of sensing devices comprises a shared respective reference electrode (Fig. 2: RE3), and the shared reference electrode is a single reference electrode shared between the two sensing devices as implements a single common reference electrode for the pair of sensing devices (Fig. 2: indicating the RE3 is a single common reference electrode shared by the top two sensing devices, each including a CE and a WE), wherein the common reference electrode is proximate to and located between the two respective working electrodes of the pair of sensing devices (Fig. 2: indicating the RE3 is proximate to and located between the two respective WEs of the two top sensing devices) and between the two respective counter electrodes of the pair of sensing devices (Fig. 2: indicating the RE3 is between the two respective CEs of the two top sensing devices).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Sierks by incorporating a common reference electrode to be shared by a pair of sensing devices, e.g., the electrode pairs of WE and CE, as taught by Ji because the three-electrode system is traditionally used for electrochemical biosensors (page 2, para. 2, lines 3-4) and incorporating a shared common reference electrode shared by the sensing devices would simplify the electrode configuration than incorporating a respective reference electrode in each sensing device.  Combining prior art elements, i.e., two sensing devices each including a WE and a CE and a shared RE, according to known methods, i.e., adopting the three-electrode system with a shared RE, to yield predictable results, i.e., for electrochemical biosensing using the three-electrode system, is prima facie obvious. MPEP 2141(III)(A).

Sierks does not explicitly disclose the shared reference electrode has a larger surface area than each of the respective working electrodes of the pair of sensing devices.
However, Fei teaches an analyte sensor ([0007] lines 1-2) for detecting an analyte concentration level in a bio-fluid sample ([0008] lines 2-3).  The analyte sensor 100 (Fig. 1A; [0032] line 2) comprising a working electrode 118 (Fig. 1A; [0040] line 7) and a reference electrode 120 (Fig. 1A; [0045] lines 1-2) that may comprise suitable electrically conductive material and may be formed as a coil, foil, film or the like (Fig. 1A; [0045] lines 7-10).  The surface area of the reference electrode 120 may be considerably larger than the surface area of the working electrode 118 to enhance conductivity ([0046] lines 5-8).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Sierks by adjusting the surface area of the reference electrode to be larger than that of each respective working electrode of the pair sensing devices as taught by Fei because the larger surface area of the reference electrode than surface area of the working electrode provides enhanced conductivity ([0046] lines 5-8) for current measurement of electrochemical sensors.

Sierks does not explicitly disclose the shared reference electrode has a larger surface area than both each of the respective working electrodes of the pair of sensing devices and each of the respective counter electrodes of the pair of sensing devices.
However, Kamath teaches an analyte sensor 214 (Fig. 2A-2E, [0398] line 4) including two or three electrodes 240 on the outer surface of the catheter 212 (Fig. 2A-2B; [0398] lines 13-15), including at least one working electrode ([0399] lines 1-2), one or more counter electrodes, one or more reference electrodes, and/or one or more auxiliary working electrodes ([0399] lines 8-10).  The electrodes can be relatively larger or smaller surface area, depending upon their use ([0399] lines 10-12), which renders the relative surface area of the reference electrode to the surface areas of other electrodes is a result-effective variable.  Further, Kamath teaches in one example, a sensor includes a working electrode, a counter electrode, and a reference electrode sized to have an increased surface area as compared to the working and/or counter electrode ([0399] lines 15-18). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Sierks by adjusting the surface area of the reference electrode to be larger than that of each respective working electrode of the pair sensing devices and that of each of the respective counter electrodes of the pair sensing devices as taught by Kamath because that is a suitable configuration of the sensor electrodes.  Since surface area of the reference electrode relative to the surface areas of the working and/or counter electrodes is a result-effective variable, it can be optimized through routine experimentation depending upon their use (Kamath, [0399] lines 10-12). MPEP 2144.05(II).  Furthermore, the claimed limitations are obvious because all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results. MPEP 2143(I)(A).

Regarding claim 58, Sierks teaches the apparatus further comprising sensing circuitry ([0062] lines 6-7: inclusion of detection electronics in the base substrate; here the detection electronics are deemed to be the sensing circuitry) to determine both presence ([0046] lines 2-5: selectively identify different Aβ aggregate species, different a-syn species, different tau species) and concentration of one or more of the respective target analytes from the array of sensing devices ([0013] lines 3-4: levels of these key protein biomarkers and levels of specific key morphologies of each of these critical proteins).

Regarding claim 54, Sierks teaches the sensing circuitry ([0062] lines 6-7: inclusion of detection electronics in the base substrate) is to simultaneously detect ([0013] lines 2-4: the electronic biosensor can simultaneously determine levels of specific key morphologies of each of proteins) changes to electron and ion mobility and charge accumulation ([0127] lines 32-34: the output current response is sensed upon applied voltage; thus resulting in changes to electron and ion mobility and charge accumulation) in the array of sensing devices when the capture reagent in the array of sensing devices selectively binds to corresponding target analyte ([0126] lines 1-5: the electronic biosensor measures impedance changes to the electrical double layer at the solid-liquid interface within the nanowells induced when target proteins contained in the sample bind to reagents such as antibodies immobilized on the sensor surface).

Regarding claim 55, Sierks teaches the apparatus is to detect any one of a plurality of different analytes present in the sample using the array of sensing devices and the sensing circuitry ([0046] lines 2-5: selectively identify different Aβ aggregate species; selectively recognize different a-syn species; recognize different tau species).

Regarding claim 56, Sierks teaches the array of sensing devices comprises sensing devices with different capture reagents ([0024] lines 1-3: a biosensor device comprising a solid substrate and immobilized thereon one or more of a C6, A4, E1, D5, 10H, 6E, D10 or BSEC1 nanobody) to selectively bind to different analytes in the plurality of analytes ([0022] lines 2-3: a nanobody that detects to selected Aβ, a-syn and tau morphologies; [0046] lines 1-5: a set of reagents that can selectively identify different Aβ aggregate species, and another set that selectively recognize different a-syn species, or reagents that will recognize different tau species).

Regarding claim 57, Sierks, Jacobs, Ji, Fei, and Kamath disclose all limitations of claim 55 as applied to claim 55.  Sierks further discloses the apparatus is configured to detect the plurality of different analytes in the sample ([0044] lines 8-9: detect low concentrations of multiple target antigens in biological fluids).
Sierks, Jacobs, Ji, Fei, and Kamath do not explicitly disclose the sample has a volume of less than 30 µL.
However, Sierks teaches the micro fluidic chamber has a volume of about 10 µL to about 5 mL ([0026] lines 37-38), which overlaps the claimed range less than30 µL.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Sierks, Jacobs, Ji, Fei, and Kamath to adjusting the sample volume less than30 µL because such a sample volume is a suitable amount for analyte detection.  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). MPEP 2144.05(I).

Regarding claims 60-61, Sierks, Jacobs, Ji, Fei, and Kamath disclose all limitations of claim 53 as applied to claim 53.  Sierks, Jacobs, Ji, Fei, and Kamath do not explicitly disclose a first sensing device and a second sensing device, the working electrode and the counter electrode of the first sensing device are located in proximity to each other in a first region of the substrate, and the working electrode and the counter electrode of a second sensing device are located in proximity to each other in the second region of the substrate (claim 60) or the common reference electrode is located in an overlapping region between the first and second regions (claim 61).
However, Ji teaches a microelectrode chip-based organic phosphorus sensor having a three-electrode system (Fig. 2; page 5, Drawing 2 title).  The three-electrode system includes: a working electrode WE1, a counter electrode CE2, and a reference electrode RE3 (Fig. 2: WE1, CE2, RE3; page 6, para. 7, lines 9-12).  As annotated in Fig. 2, Ji teaches the two of the plurality of sensing devices comprise a first sensing device (Fig. 2: the left, top three-electrode system including WE1, CE2, and RE3) and a second sensing device (Fig. 2: the right, top three-electrode system including WE1, CE2, and RE3), the working electrode and the counter electrode of the first sensing device are located in proximity to each other in a first region of the substrate (Fig. 2: indicating the WE1 and CE2 of the first device are in proximity to each other is the first region, as annotated as the left circle), and the working electrode the counter electrode of the second sensing device are located in proximity to each other in a second region of the substrate (Fig. 2: indicating the WE1 and CE2 of the second device are in proximity to each other is the first region, as annotated as the left circle), and the common reference electrode RE3 is in the overlapping region between the first and second regions (for claim 61; Fig. 2: as annotated, RE3 is in the overlapping region of two circles).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Sierks, Jacobs, Fei, and Kamath by incorporating a common reference electrode to be shared by two sensing devices, e.g., the electrode pairs of WE and CE, and located in an overlapping region as taught by Ji because the three-electrode system is traditionally used for electrochemical biosensors (page 2, para. 2, lines 3-4) and incorporating a shared common reference electrode shared by the sensing devices would simplify the electrode configuration than incorporating a respective reference electrode in each sensing device.  Furthermore, the claimed limitations are obvious because all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results. MPEP 2143(I)(A).

    PNG
    media_image1.png
    720
    833
    media_image1.png
    Greyscale


Regarding claim 62, Sierks teaches the first sensing device comprises a first capture reagent that selectively binds to a first target analyte in the sample ([0046] lines 1-2: a set of reagents that can selectively identify different Aβ aggregate species), and the second sensing device comprises a second capture reagent that selectively binds to a second target analyte in the sample ([0046] lines 3-5: another set that selectively recognize different a-syn species or different tau species).

Regarding claim 63, Sierks teaches the first and second target analytes are different biomarkers ([0046] lines 1-3: the Aβ aggregate species and a-syn species are different biomarkers).

Regarding claim 64, Sierks teaches the first and second target analytes are different isoforms of a same type of biomarker ([0046] lines 2, 5: the Aβ aggregate species and the tau aggregates species; [0045] lines 19-20: Aβ aggregate species has been correlated with AD, tau aggregates has been related with AD; thus Aβ aggregate species and tau aggregates species are deemed to be different isoforms of the same type of biomarker of AD, i.e., Alzheimer’s Disease).

Regarding claim 65, Sierks teaches two or more of the plurality of sensing devices in the array comprise working electrodes having the same type of semiconducting nanostructures ([0016] lines 1-3: a nanoporous membrane overlaid on the platform wherein the membrane forms nanowells; thus each sensing sites including WE and CE has the same type of nanostructures; which would necessarily lead to the combined device of Sierks, Jacobs, Ji, Fei, and Kamath having the two or more sensing devices in the array comprising the same type of semiconducting nanostructures).

Regarding claim 66, Sierks, Jacobs, Ji, Fei, and Kamath disclose all limitations of claim 53 as applied to claim 53.  Sierks, Jacobs, Ji, Fei, and Kamath do not explicitly disclose two or more sensing devices in the array comprise working electrodes having different types of semiconducting nanostructures.
However, Sierks teaches various materials that can be used to form nanoporous membranes ([0052] lines 4-5).  The nanopores in the membrane can be of a uniform size, different sizes, arranged in regular patterns, irregularly, with different dimensions, shapes, and aspect ratios based on particular applications ([0052] lines 5-9, 16-17).  Thus, Sierks teaches the nanopores in the membrane can be tailored to particular applications by adjustment in their size, patterns, dimensions, and shape, which is deemed to be the different types of nanostructures.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Sierks, Jacobs, Ji, Fei, and Kamath to tailor the nanopores in the membrane to particular application by having different size, patterns, dimensions, and shape of the nanopores or different material of the membrane of the sensing devices because selection of the nanopore configuration and/or membrane material is tailored to particular applications and different types of the nanostructures, for examples, size, pattern, dimensions, shape of the nanopores or material of the membrane, would provide diverse applications of the sensing device in the array.

Regarding claim 67, Sierks teaches the sample comprises blood ([0044] line 3: blood) of a human subject ([0036] lines 1-2: human post-mortem CSF samples).
Claim(s) 59 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sierks in view of Jacobs, Ji, Fei, and Kamath, and further in view of Revzin (U.S. Patent Pub. 2016/0291001).
Regarding claim 59, Sierks, Jacobs, Ji, Fei, and Kamath disclose all limitations of claim 53 as applied to claim 53.  Sierks further discloses the respective working electrodes of the two of the plurality of sensing devices and the counter electrodes of the two or more of the plurality of sensing devices are each circular in shape (Fig. 1B: indicating both CE and WE are circular in shape).
Sierks, Jacobs, Ji, Fei, and Kamath do not explicitly disclose the common reference electrode is circular in shape.
However, Revzin teaches a sensor with electrode arrays (Fig. 6A-C; [0014] lines 1-2) including the working, counter and reference electrode (Fig. 6B; [0014] lines 5-6).  The electrodes can be oriented in any suitable format relative to one another ([0072] lines 1-2), and moreover, the electrodes can be of any suitable shape, such as square, circular, or torus shaped ([0072] lines 4-6).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Sierks, Jacobs, Ji, Fei, and Kamath by adjusting the common reference electrode as circular shaped as taught by Revzin because the electrodes can be of any suitable shape, such as circular shaped ([0072] lines 4-6).  Here, changes in electrode shape is a matter of choice and obvious to one of ordinary skill in the art absent persuasive evidence that the particular configuration was significant. MPEP 2144.04(IV)(B).
Response to Arguments
Applicant’s arguments with respect to claims 53-67 have been considered but are unpersuasive.  
Applicant argues no prior art reference, alone or in combination, teaches or discloses the features of claim 53, inter alia “a pair of sensing devices in the plurality of sensing devices comprises a shared respective reference electrode, wherein the shared reference electrode has a larger surface area than both each of the respective working electrodes of the pair of sensing devices and each of the respective counter electrode of the pair of sensing devices, and the shared reference electrode is a single reference electrode shared between the two sensing devices as implements a single reference electrode for the pair of sensing devices, wherein the common reference electrode is proximate to and located between the two respective working electrodes of the pair of sensing devices and between the two respective counter electrodes of the pair of sensing devices” (page 10, para. 2).  This argument is unpersuasive because the prior art, Ji, teaches a single common reference electrode (Fig. 2: RE3) shared between a pair of the sensing devices (Fig. 2: indicating the RE3 is shared by the top two sensing devices, each including a CE2 and a WE1), wherein the common reference electrode is proximate to and located between the two respective working electrodes of the two sensing devices (Fig. 2: indicating RE3 is proximate to and located between two WEs of the top two sensing devices) and between the two respective counter electrodes of the two sensing devices (Fig. 2: indicating RE3 is proximate to and located between two CEs of the top two sensing devices).  Furthermore, Fei teaches the reference electrode may be considerably larger than the surface area of the working electrode to enhance conductivity ([0046] lines 5-8); Kamath teaches the reference electrode sized have an increased surface area as compared to the working and/or counter electrode in a three-electrode sensor ([0399] lines 15-18).  Thus, the claimed limitations are obvious because all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results. MPEP 2143(I)(A).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAITLYN M SUN whose telephone number is (571)272-6788.  The examiner can normally be reached on M-F: 8:30am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan V Van can be reached on (571)272-8521.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CAITLYN MINGYUN SUN/           Examiner, Art Unit 1795